DETAILED CORRESPONDENCE
This Office action is in response to the election received September 2, 2021.
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on September 2, 2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al (2004/0256358).


    PNG
    media_image1.png
    442
    596
    media_image1.png
    Greyscale

SHIMIZU et al report a stripping composition comprising a basic compound such as TMAH as seen in Table 1, a solvent such as NMP and an amine compound such as 
    PNG
    media_image2.png
    532
    428
    media_image2.png
    Greyscale

 The reference lacks a disclosure for the compound of formula (1) as seen in claim 1, however other equivalent solvents are seen in paragraph [0020} such as N-ethyl pyrrolidone see below:
    PNG
    media_image3.png
    60
    415
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    398
    418
    media_image4.png
    Greyscale

	The skilled artisan is directed to use any of the listed solvents as seen above such as N-ethyl pyrrolidone and reasonably expect same or similar results as the N-methyl pyrrolidone.
          It would have been prima facie obvious to one of ordinary skill in the art of  photoresist stripper compositions to use N-ethyl pyrrolidone in for N-methyl pyrrolidone with the reasonable expectation of same or similar results for excellent resist removal,  no copper corrosion and low oxygen concentration in the composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
September 30, 2021